UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-1774



In Re: ISIDORO RODRIGUEZ,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   June 29, 2001                 Decided:   July 26, 2001


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Isidoro Rodriguez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isidoro Rodriguez filed this mandamus petition requesting that

this Court compel the district court to reinstate his complaint,

order discovery, convene a jury to determine the facts and to

comply with Rule 4(f) of the Federal Rules of Civil Procedure and

the Inter-American Convention on Letters of Rogatory, 14 Int’l

Legal Materials.   Mandamus is a drastic remedy to be used only in

extraordinary circumstances.    Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).   Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.      In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).     The party seeking

mandamus relief carries the heavy burden of showing that he has “no

other adequate means to attain the relief he desires” and that his

entitlement to such relief is “clear and indisputable.”     Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Because Rodriguez has not shown that there is not an available

remedy or that he is entitled to the requested relief, we deny his

petition for mandamus relief.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED


                                 2